--------------------------------------------------------------------------------

Exhibit 10.23


The 2006 Omnibus Stock and Performance
Incentive Plan of GeoEye, Inc.


2010 Annual Performance Award Policy


The purpose of this 2010 Performance Award Policy (the “Policy”) is to set forth
the performance criteria with respect to the payment of annual cash performance
awards (“Performance Awards”) to executives of GeoEye, Inc. (the “Company”) for
the Company’s 2010 fiscal year pursuant to the 2006 Omnibus Stock and
Performance Incentive Plan of GeoEye, Inc. (the “Plan”).


Target Performance Awards


Each executive set forth on Exhibit A (the “Participants”) who remains employed
by the Company through December 31, 2010, will be eligible for a Performance
Award pursuant to the Plan for the 2010 fiscal year in an amount based on (i)
the target percentage of such participant’s base salary set forth below and (ii)
the funding of the Performance Award Pool (as defined below) based on the
percentage of the revenue and EBITDA targets achieved for the 2010 fiscal year.


Revenue and EBITDA Targets


For the 2010 fiscal year, the revenue target is $322.5 million and the EBITDA
target is $165.3 million. EBITDA is a non-GAAP financial measure as defined and
reported in the Company’s quarterly SEC filings. These targets are derived from
the budget submitted to the Board in December 2009.


Performance Award Pool


Annual Performance Awards will be paid to Participants out of a funded pool (the
“Performance Award Pool”) equal to the sum of the target Performance Awards for
all Participants. The Performance Award Pool will be adjusted up or down based
on actual Company financial performance.


The range of Performance Award Pool funding is based on achievement of between
75% and 125% of the revenue and EBITDA targets. Failure to achieve at least 75%
of each of the revenue and EBITDA targets will result in no funding of the
Performance Award Pool.


25% of the Performance Award Pool will fund upon achievement of 75% of the
revenue and EBITDA targets. An additional 1% of the Performance Award Pool will
be funded for every 1% of revenue and EBITDA target achievement between 75% and
100%, and an additional 2% for every 1% of revenue and EBITDA target achievement
between 100% and 125%. Funding will be capped at 200% of individual Performance
Award targets upon achieving 125% of both the revenue and EBITDA targets. The
following chart sets forth the funding of the Performance Award Pool:

 
 

--------------------------------------------------------------------------------

 
 

     
Revenue
   
EBITDA
   
Total Bonus Pool Funded
 
Achievmt
   
% Bonus Funded
   
$ Bonus Funded
   
% Bonus Funded
   
$ Bonus Funded
   
1% Bonus Funded
   
$ Bonus Funded
                                            <75 %     0 %           0 %   $ 0  
    0 %   $ 0     75 %     25 %   $ 477,894       25 %   $ 477,894       50 %  
$ 955,788     80 %     30 %   $ 573,473       30 %   $ 573,473       60 %   $
1,146,945     85 %     35 %   $ 669,052       35 %   $ 669,052       70 %   $
1,338,103     90 %     40 %   $ 764,630       40 %   $ 764,630       80 %   $
1,529,261     95 %     45 %   $ 860,209       45 %   $ 860,209       90 %   $
1,720,418     100 %     50 %   $ 955,788       50 %   $ 955,788       100 %   $
1,911,576     105 %     60 %   $ 1,146,945       60 %   $ 1,146,945       120 %
  $ 2,293,891     110 %     70 %   $ 1,338,103       70 %   $ 1,338,103      
140 %   $ 2,676,206     115 %     80 %   $ 1,529,261       80 %   $ 1,529,261  
    160 %   $ 3,058,521     120 %     90 %   $ 1,720,418       90 %   $
1,720,418       180 %   $ 3,440,836     125 %     100 %   $ 1,911,576       100
%   $ 1,911,576       200 %   $ 3,823,152  



Example


Assume a participant’s base salary is $200,000 and his target Performance Award
is 30% of his base salary, or $60,000. If 75% of each of the revenue and EBITDA
targets is achieved, the executive’s actual Performance Award will be 50% of his
target Performance Award, or $30,000. If 100% of each of the revenue and EBITDA
targets is achieved, the executive’s actual Performance Award will be 100% of
his target Performance Award, or $60,000. If 125% of each of the revenue and
EBITDA targets is achieved, the executive’s actual Performance Award will be
200% of his target Performance Award, or $120,000.


Determination of Performance Awards


The Committee (as defined in the Plan), in its sole discretion, shall determine
the extent to which the revenue and EBITDA targets have been achieved, and the
amount of the Performance Awards for each Participant for the 2010 fiscal year
in accordance with the terms of the Plan. Subject to the terms of the Plan, the
Committee has all discretion and authority necessary or appropriate to
administer the Plan and the Performance Awards, including, but not limited to,
the power to interpret the Plan, to prescribe, amend and rescind rules and
regulations relating to it, and to make all other determinations necessary or
advisable in the administration of the Plan and the Performance Awards, and all
such determinations shall be final and binding upon all Participants and persons
having an interest in the Plan.

 
2

--------------------------------------------------------------------------------

 


Exhibit A


Participants/2010 Annual Performance Award Policy as of Plan Approval Date


Position
Name
 
CEO
O'Connell
 
COO
Schuster
 
CFO
Greeves
 
CTO
O'Toole
 
General Counsel
Warren
       
Vice Presidents:
   
CIO
Aleksiev
 
Communications
Brender
 
Corporate Controller
Montgomery
 
Domestic Sales
Wilt
 
Engineering
Alleyne
 
Engineering Devel
Helmering
 
Finance
Balthazor
 
Financial Systems
Price
 
HR
Galyean
 
International Sales
Colombi
 
Investor Relations
Scherago
 
Legal
Connors
 
MJ General Manager
Leibbrandt
 
Operations
Peterson
 
Sales
Tully
 



NOTE: Subsequent to Plan Approval Date, Suzanne Housman and Lisa Mayr were hired
in Finance and added as Participants.
 
 
3

--------------------------------------------------------------------------------